ME. JUSTICE MILBUEN
delivered the opinion of the court.
This is an appeal from a judgment and an order denying defendants’ motion for a new trial, as appears from the notice of appeal as it is set out in the transcript. The brief of appellants states that “from this judgment this appeal is prosecuted.”
There was no appearance for respondent in this court.
It appears from examination of the transcript that the judg*496ment appealed from was rendered in the district court on appeal from an inferior court. Tlie judgment in the district court was rendered and entered on December 21, 1898. The notice of appeal was served and filed on the 14th day of April, 1899. This court has no jurisdiction of this appeal, as the same was'not taken within ninety days after entry of the judgment. (Subdivision 2, Sec. 1723, Code of Civil Procedure; Gallagher v. Cornelius, 23 Mont. 27, 57 Pac. 447; Morris v. McLaughlin, 25 Mont. 151, 64 Pac. 219.)
The statement of the case in appellants’ brief fails entirely to comply with Subdivision 3 a of Rule N of this court, and fails, also, to make any reference by line or page- to the transcript. The appeal from the order denying the motion for a new trial is not referred to or submitted to us in the statement. This rule has been adverted to so often by this court that it is unnecessary for us to set it out in haec verba herein. Therefore the order of the district court denying the motion for a new trial must be and is affirmed.
The appeal from the judgment is dismissed, and the order denying the motion for a new trial is affirmed.